Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

DETAILED ACTION
This communication is a Final Office Action in response to communications received on 12/7/20.
Claims 1 and 10 have been amended.
Therefore, Claims 1-10 are now pending and have been addressed below.

Response to Amendment
	Applicant has amended the title. Examiner withdraws the objection with respect to specification.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of Fournier et al. (US 9,771,018 B2), further in view of Brinig (US 2016/0232719 A1) and Kim et al. (US 2018/0136655 A1)

Regarding Claims 1 8-10,    Jefferies discloses the method/non-transitory medium/system for authentication in a dispatch system ([0054] and Fig 4), comprising: 
Jefferies discloses receiving, from a terminal of a user, a user ID for identifying the user and a target vehicle ID for identifying a target vehicle that the user tries to authenticate (Fig 4 # vehicle ID and customer ID, [0054] The user's mobile device 162 may be running an application that is capable of reading a QR code on the car that corresponds to the vehicle's identification number (the VIN, or any other number) or corresponds to the control module's identification number.  The mobile device 162 or application running on the mobile device, or the customer, may have its own identifier.  In this example, the vehicle identifier and a customer identifier may be sent to a remote server via a cellular network and/or the Internet., Fig 9 # 1001-1002);
Jefferies discloses determining, with reference to dispatch information, whether the target vehicle ID matches a reserved vehicle ID for identifying a reserved vehicle whose dispatch has been reserved by the user (Fig 9 # 1003, 1005 valid customer ID and reservation (vehicle) generate temporary access code,[0098] If the remote servers' database contains a valid reservation for the identified car for the identifier customer at or near the time period the request is made, then the reservation may be considered valid.)
 Jefferies discloses wherein, in the dispatch information, a plurality of reserved vehicle IDs for identifying reserved vehicles whose dispatches have been reserved are in association with a plurality of user IDs for identifying users who have reserved vehicle dispatches, respectively (Fig 7 # 701-705 reservation menu, [0097]-[0098] valid reservation);
Jefferies discloses in a case where the target vehicle ID matches the reserved vehicle ID, transmitting, to the target vehicle, an unlocking instruction from a server to unlock a door of the target vehicle (Fig 4 # 404 customer and reservation match, unlock door, [0040] a mobile application may interact with the control module via one or more wireless networks and/or the Internet in order to unlock the doors. The vehicle control module may automatically configure itself to interact with its connected vehicle such as to unlock its doors, [0043] a door lock/unlock harness  [0054] The user's mobile device 162 may be running an application that is capable of reading a QR code on the car that corresponds to the vehicle's identification number (the VIN, or any other number) or corresponds to the control module's identification number. The vehicle identifier and a customer identifier may be sent to a remote server via a cellular network and/or the Internet.  The remote server may verify that the customer identifier sent is a registered customer with the rental or carshare service, and that customer is allowed to access the identified car.  If verification is successful, the remote server may send a command 404 to the control module in the car 303 via the Internet. [0099] If the access code matches the access code that the remote servers have associated with an active reservation, the remote servers will send a command to the control module to unlock the doors for the customer.) and causing the terminal to present a message indicating that the user is allowed to get on the target vehicle ([0054] The remote server may verify that the customer identifier sent is a registered customer with the rental ; and
Jefferies discloses vehicle status as reserved or not reserved ([0019] vehicle status as reserved, not reserved); present a message to user ([0097] If the customer isn't valid, then the customer may receive via the mobile app an indication that they are not a valid customer 1004 (e.g. the remote server sent back an error message, Fig 9 # 1004 if customer ID not valid, inform customer via GIT mobile app). However, Jefferies does not teach in a case where the target vehicle ID does not match the reserved vehicle ID, causing the terminal to present a message indicating that the target vehicle is not the reserved vehicle of the user
Fournier teaches in a case where the target vehicle ID does not match the reserved vehicle ID, causing the terminal to present a message indicating that the target vehicle is not the reserved vehicle of the user(Col 2 lines 18-27 comparing the vehicle identification information to registered vehicle identity information that is registered with a SPO, and transmitting a notice to a computing device of an individual requesting transport service to notify the individual as to whether the vehicle matches the registered vehicle., Col 5 lines 33-40 The SPO server 20 can thereby transmit various signals, including for example signal 38 to requester computing device 18 whereby a display is provided to the requester 19 such that the requester 19 receives confirmation of the authenticity of the vehicle 14 being presented for service, or a display that the vehicle 14 presented to the requester is not the authentic vehicle registered with the SPO.) 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID does not match the reserved vehicle ID, causing the terminal to present a message indicating that the target vehicle is not the reserved vehicle of the user, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to 
Jefferies does not specifically teach in a case where the target vehicle ID matches the reserved vehicle ID and in a case where a distance between the terminal and the reserved vehicle is not equal to or not shorter than a predefined distance, causing the server to transmit a message to the terminal indicating that the target vehicle is a malicious vehicle, and causing the terminal to present a message indicating cancellation of a ride into the target vehicle. 
Fournier teaches in a case where the target vehicle ID matches the reserved vehicle ID, causing the server to transmit a message to the terminal indicating that the target vehicle is a malicious vehicle (Col 2 lines 18-27 comparing the vehicle identification information to registered vehicle identity information that is registered with a SPO, and transmitting a notice to a computing device of an individual requesting transport service to notify the individual as to whether the vehicle matches the registered vehicle, Col 5 lines 33-40 The SPO server 20 can thereby transmit various signals, including for example signal 38 to requester computing device 18 whereby a display is provided to the requester 19 such that the requester 19 receives confirmation of the authenticity of the vehicle 14 being presented for service, or a display that the vehicle 14 presented to the requester is not the authentic vehicle (malicious vehicle) registered with the SPO). Fournier, further teaches monitoring the geographic location in real-time and confirm the proximity used to present the requester 19 confirmation of the authenticity of the vehicle 14 being presented to the requester 19 at the requester's geographical position (Col 5 lines 54-64).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID matches the reserved vehicle ID, causing the server to transmit a message to the terminal indicating that the target vehicle is a malicious vehicle, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the 
Jefferies/ Fournier do not teach in a case where a distance between the terminal and the reserved vehicle is not equal to or not shorter than a predefined distance, causing the server to transmit a message
Brinig teaches in a case where a distance between the terminal and the reserved vehicle is not equal to or not shorter than a predefined distance, causing the server to transmit a message([0046] perform a location check to determine whether a driver device is outside a certain distance/estimated travel time away from the pickup location (e.g., determine if the driver device is more than a second predetermined distance from the pickup location data point, or determine if the driver device is more than a second predetermined estimated travel time away from the pickup location data point, [0079] If the driver is not within Value1 of the pickup location data point, the driver application can operate in the same state (e.g., the on route state) i.e. application indicates to user driver not in proximity to user location)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID matches the reserved vehicle ID, causing the server to transmit a message to the terminal indicating that the target vehicle is a malicious vehicle, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of monitoring location of driver within pickup location data point, the application manage 110 can change the application state from the on route state to the arriving now state ([0048] Brinig)
Jefferies/Fournier/Brinig do not teach causing the terminal to present a message indicating cancellation of a ride into the target vehicle
Kim teaches causing the terminal to present a message indicating cancellation of a ride into the target vehicle 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included causing the terminal to present a message indicating cancellation of a ride into the target vehicle, as disclosed by Kim in the system disclosed by Jefferies/Fournier/Brinig, for the motivation of providing a method of transmitting information such as reservation cancel request when passenger does not get into vehicle to cancel the reservation and switch to a standby state for receiving a new reservation ([0183] Kim)

Regarding Claim 2,     Jefferies as modified by Fournier, Brining and Kim teaches the method according to Claim 1, further comprising:
Jefferies does not teach in a case where the target vehicle ID does not match the reserved vehicle ID, determining, with reference to vehicle information whether the target vehicle ID matches any one of the plurality of managed vehicle IDs, wherein the vehicle information includes a plurality of managed vehicle IDs for identifying individual managed vehicles that the dispatch system manages; in a case where the target vehicle ID does not match any one of the plurality of managed vehicle IDs, causing the terminal to present a message that prompts the user not to get on the target vehicle
Fournier teaches in a case where the target vehicle ID does not match the reserved vehicle ID, determining, with reference to vehicle information (Col 5 lines 2740 By the comparison the SPO server 20 determines whether or not the vehicle 14 to which electronic device 12 is connected is the correct, authentic and authorized vehicle 14 for the transportation service., Col 5 lines 48-53), whether the target vehicle ID matches any one of the plurality of managed vehicle IDs, wherein the vehicle information includes a plurality of managed vehicle IDs for identifying individual managed vehicles that the dispatch system manages (Col 2 lines 15-32 comparing the vehicle identification information to registered vehicle identity information that is registered with a SPO, and transmitting a notice to a computing device of an individual requesting transport service to notify the individual as to whether the vehicle matches the registered vehicle.; and in a case where the target vehicle ID does not match any one of the plurality of managed vehicle IDs, causing the terminal to present a message that prompts the user not to get on the target vehicle .
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID does not match the reserved vehicle ID, determining, with reference to vehicle information whether the target vehicle ID matches any one of the plurality of managed vehicle IDs, wherein the vehicle information includes a plurality of managed vehicle IDs for identifying individual managed vehicles that the dispatch system manages; in a case where the target vehicle ID does not match any one of the plurality of managed vehicle IDs, causing the terminal to present a message that prompts the user not to get on the target vehicle, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the authenticity of vehicles and/or drivers with whom they engage as well as confirmation that they are entering the particular authenticated vehicle that has been scheduled for them. (Col 1 lines 41-47 Fournier) and if no match, a display that the vehicle 14 presented to the requester is not the authentic vehicle registered with the SPO prior to requester entering the vehicle (Col 5 lines 33-40 Fournier)


Regarding Claim 3,    Jefferies as modified by Fournier, Brining and Kim teaches the method according to Claim 2, further comprising:
Jefferies does not teach following limitations, however Fournier teaches in a case where the target vehicle ID matches any one of the plurality of managed vehicle IDs, receiving, first positional data; causing the terminal to present a message that prompts the user to look around/authentic vehicle (Col 5 lines 54-62 SPO server 20 may monitor the geographic location 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID matches any one of the plurality of managed vehicle IDs, receiving, first positional data; causing the terminal to present a message that prompts the user to look around/authentic vehicle, as disclosed by Fournier in the system disclosed by Jefferies, for the motivation of providing a method of automatically identifying transport vehicles and their drivers to thereby provide passengers and/or persons requesting transport of materials confirmation of the authenticity of vehicles and/or drivers with whom they engage as well as confirmation that they are entering the particular authenticated vehicle that has been scheduled for them. (Col 1 lines 41-47 Fournier)
Jefferies/Fournier do not teach in a case where the target vehicle ID matches any one of the plurality of managed vehicle IDs, receiving, from the reserved vehicle of the user, first positional information indicating a position of the reserved vehicle ; receiving, from the target vehicle, second positional information indicating a position of the target vehicle; determining, based on the first positional information and the second positional information, whether a distance between the reserved vehicle and the target vehicle is equal to or shorter than a first distance; and in a case where the distance between the reserved vehicle and the target vehicle is equal to or shorter than the first distance, causing the terminal to present a message 
Further, Brinig teaches receiving, from the target vehicle, second positional information indicating a position of the target vehicle receiving, from the target vehicle, second positional information indicating a position of the target vehicle; determining, based on the first positional information and the second positional information, whether a distance between the reserved vehicle and the target vehicle is equal to or shorter than a first distance ([0049]When the application is in the arriving now state, the driver has presumably reached the vicinity of the pickup location and is subsequently waiting, even for an instance, for the rider to enter the vehicle so that the transport service can begin. [0080]-[0081] The service arrangement system 190 can change the state of ; and in a case where the distance between the reserved vehicle and the target vehicle is equal to or shorter than the first distance, causing the terminal to present a message ([0048]-[0049] When the location check component determines that the driver is within the first threshold distance the application manage 110 can change the application state from the on route state to the arriving now state (prompt/message) for user, which corresponds to the driver being within the vicinity of the pickup location and/or approaching the pickup location., Fig 3 # D4, T4, pickup location, [0082]-[0083], [0084] If the driver is within the second threshold distance or estimated travel time, such as the location data point, D9, then the driver application can operate in a normal or default mode.  In the normal mode, the driver application can (i) change the state from the arriving now state to the on trip state).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID matches any one of the plurality of managed vehicle IDs, receiving, from the reserved vehicle of the user, first positional information indicating a position of the reserved vehicle ; receiving, from the target vehicle, second positional information indicating a position of the target vehicle; determining, based on the first positional information and the second positional information, whether a distance between the reserved vehicle and the target vehicle is equal to or shorter than a first distance; and in a case where the distance between the reserved vehicle and the target vehicle is equal to or shorter than the first distance, causing the terminal to present a message, as disclosed by Brinig in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for monitoring location of 

Regarding Claim 4,    Jefferies as modified by Fournier, Brining and Kim teaches the method according to Claim 3, further comprising:
Jefferies/Fournier do not teach in a case where the distance between the reserved vehicle and the target vehicle is not equal to or shorter than the first distance, changing, to the position indicated by the second positional information, a position to which the reserved vehicle is dispatched and causing the terminal to present a message that prompts the user to wait. Fournier, teaches present a message to user regarding authentication of vehicle (Col 5 lines 54-62 SPO server 20 may monitor the geographic location and confirm the proximity of devices 16 and 18, with that proximity along with the receipt of signals 26 and/or 34 being used to present the requester 19 confirmation of the authenticity of the vehicle 14 being presented to the requester 19 at the requester's geographical position).
Brinig teaches in a case where the distance between the reserved vehicle and the target vehicle is not equal to or shorter than the first distance, changing, to the position indicated by the second positional information, a position to which the reserved vehicle is dispatched and causing the terminal to present a message that prompts the user to wait ([0048] When the location check component determines that the driver is within the first threshold distance the application manage 110 can change the application state from the on route state to the arriving now state (prompt/message) for user, which corresponds to the driver being within the vicinity of the pickup location and/or approaching the pickup location.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the distance between the reserved vehicle and the target vehicle is not equal to or shorter than the first distance, changing, to the position indicated by the second positional information, a position to which the reserved vehicle is dispatched and causing the terminal to present a message that prompts the user to wait, as disclosed by Brinig in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for monitoring 

Regarding Claim 5,     Jefferies as modified by Fournier, Brining and Kim teaches the method according to Claim 1, further comprising:
Jefferies/Fournier do not teach in a case where the target vehicle ID matches the reserved vehicle ID, receiving third positional information indicating a position of the terminal; determining, based on the third positional information and the first positional information, whether a distance between the terminal and the reserved vehicle is equal to or shorter than a second distance; and in a case where the distance between the terminal and the reserved vehicle is not equal to or shorter than the second distance, causing the terminal to present a message. Fournier, however teaches present a message that prompts the user not to get on the target vehicle/vehicle not authentic (Col 5 lines 33-40 The SPO server 20 can thereby transmit various signals, including for example signal 38 to requester computing device 18 whereby a display is provided to the requester 19 such that the requester 19 receives confirmation of the authenticity of the vehicle 14 being presented for service, or a display that the vehicle 14 presented to the requester is not the authentic vehicle registered with the SPO.).
Brinig teaches in a case where the target vehicle ID matches the reserved vehicle ID, receiving third positional information indicating a position of the terminal (Fig 3 D1, T1 (first position) D3, T3 (third position), [0077] the driver application can be operating in an on route state, e.g., a state corresponding to the driver having been assigned the transport request and traveling to the pickup location of the rider.  Information about D1 and T1 can be stored in a trip entry corresponding to the trip.); determining, based on the third positional information and the first positional information, whether a distance between the terminal and the reserved vehicle is equal to or shorter than a second distance ([0079] the driver application can transmit the location data points to the service arrangement system 190.  The service arrangement system 190 can then monitor the driver's location (e.g., periodically) to determine whether the driver is within a first threshold distance or first threshold estimated travel time (or estimated time of arrival (ETA)) from ; and in a case where the distance between the terminal and the reserved vehicle is not equal to or shorter than the second distance, causing the terminal to present a message ([0079]If the driver is not within Value1 of the pickup location data point, the driver application can operate in the same state (e.g., the on route state) i.e. application indicates to user driver not in proximity to user location.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included in a case where the target vehicle ID matches the reserved vehicle ID, receiving third positional information indicating a position of the terminal; determining, based on the third positional information and the first positional information, whether a distance between the terminal and the reserved vehicle is equal to or shorter than a second distance; and in a case where the distance between the terminal and the reserved vehicle is not equal to or shorter than the second distance, causing the terminal to present a message, as disclosed by Brinig in the system disclosed by Jefferies/Fournier, for the motivation of providing a method for monitoring location of driver within pickup location data point, if the driver is not within Value1 of the pickup location data point, the driver application can operate in the same state (e.g., the on route state) ([0079]-[0080] Brinig)

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jefferies et al. (US 2013/0317693 A1) in view of Fournier et al. (US 9,771,018 B2) further in view of Brinig (US 2016/0232719 A1) and Kim et al. (US 2018/0136655 A1) as applied to claim 1, further in view of Zaid et al. (US 2011/0112969 A1)

Regarding Claim 6,    Jefferies as modified by Fournier, Brining and Kim teaches the method according to Claim 1, further comprising: 
Jefferies/Fournier do not teach generating a new reserved vehicle ID after the user has used the target vehicle and when a new user newly reserves a dispatch of the target vehicle; and based on the new reserved vehicle ID, causing the target vehicle to update the target vehicle ID.
Zaid teaches generating a new reserved vehicle ID after the user has used the target vehicle ([0081] receive a server update to the vehicle access control system from the wireless communication device.  The server update includes a new private key to the vehicle access control system. [0130]-[0131] At 608, vehicle access is withdrawn when the vehicle reservation becomes invalid.)  and when a new user newly reserves a dispatch of the target vehicle; and based on the new reserved vehicle ID, causing the target vehicle to update the target vehicle ID (Fig 6 # 604-606, [0081] receive a server update to the vehicle access control system from the wireless communication device.  The server update includes a new private key to the vehicle access control system)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included generating a new reserved vehicle ID after the user has used the target vehicle and when a new user newly reserves a dispatch of the target vehicle; and based on the new reserved vehicle ID, causing the target vehicle to update the target vehicle ID, as disclosed by Zaid in the system disclosed by Jefferies/Fournier, for the motivation of providing a vehicle reservation system that allows a vehicle user and owner to dynamically send out a vehicle request and dynamically updated vehicle location and availability information ([0079, [0081] Zaid)

Regarding Claim 7,    Jefferies as modified by Fournier, Brining and Kim teaches the method according to Claim 1, further comprising:
Jefferies/Fournier do not teach after the user has used the target vehicle and by a time that a new user newly reserves a dispatch of the target vehicle, causing the target vehicle to update the target vehicle ID; and when the new user newly reserves a dispatch of the target vehicle, generating a new reserved vehicle ID based on the target vehicle ID thus updated.
Zaid teaches after the user has used the target vehicle ([0131 At 608, vehicle access is withdrawn when the vehicle reservation becomes invalid) and by a time that a new user newly reserves a dispatch of the target vehicle, causing the target vehicle to update the target vehicle ID; and when the new user newly reserves a dispatch of the target vehicle, generating a new reserved vehicle ID based on the target vehicle ID thus updated ([0081] receive a server update to the vehicle access control system from the wireless communication device.  The server update includes a new private key to the vehicle access control system., [0130]-[0131] At 608, vehicle access is withdrawn when the vehicle reservation becomes invalid., Fig 6 # 604-606.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included after the user has used the target vehicle and by a time that a new user newly reserves a dispatch of the target vehicle, causing the target vehicle to update the target vehicle ID; and when the new user newly reserves a dispatch of the target vehicle, generating a new reserved vehicle ID based on the target vehicle ID thus updated, as disclosed by Zaid in the system disclosed by Jefferies/Fournier, for the motivation of providing a vehicle reservation system that allows a vehicle user and owner to dynamically send out a vehicle request and dynamically updated vehicle location and availability information ([0079, [0081] Zaid)

Response to Arguments
Applicant's arguments filed 12/7/20 have been fully considered but they are not persuasive. 

Applicant’s arguments with respect to claim(s) 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New limitations have been considered in claim rejection above.

Regarding 101 rejection, Examiner has considered all arguments. 35U.S.C 101 rejection is withdrawn in view of new limitation “causing a driver to unlock the electrical lock upon receiving the unlocking instruction for the server”. Also applicant’s response pages 9-11 are found to be persuasive. The claim limitations as a whole recite practical application (assisting user in getting into the correct vehicle) of the abstract idea as they amount to improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a). Further, these limitations apply or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kemler (US 10,384,597) discloses when reserved vehicle is within certain distance, unique signal code presented to user for boarding right vehicle (Fig 9 #604,904)
Choi (US 2012/0203599) discloses method for providing a safe taxi service
Khan (US 2017/0127215) discloses rules based ride security
Zhang (US 10431071) discloses remotely locking and unlocking a vehicle
Ruys (US 2014/0051465) discloses generate a message indicative of the status of the vehicle request using the received information and to display the generated message on a display
Buttolo (US 2018/0039917) discloses transmitting a message to passenger when reserved vehicle approaching.
Donnelly (US 2017/0294130) discloses unlocking passenger door based on credential data authentication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 AM - 4PM EST.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629